In an action to recover damages for personal injuries, the appeal is from a judgment entered on a verdict for $40,000 in favor of respondent. Judgment reversed and new trial granted, with costs to abide the event, unless respondent stipulate, within 20 days after the entry of the order hereon, to reduce the verdict to $30,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict is excessive. Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur; Holán, P. J., dissents and votes to affirm the judgment without reduction.